UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

National Logistics Service, LLC,
Plaintiff(s),

Vv. Case No. 1:18cv573
(Consent Case ; Litkovitz, M.J.)

Westcoast Transportation, Inc.,
Defendant(s).

ORDER
Pursuant to notification that this matter has been settled between the parties:

It is ORDERED that this action is hereby DISMISSED with prejudice,
provided that any of the parties may, upon good cause shown within thirty (30)
days, reopen the action if settlement is not consummated. The parties may
substitute a more particularized Order of Dismissal within this same time frame,
should they so desire.

The Court retains jurisdiction over the settlement agreement for the purpose
of its enforcement.

Date sha lla Lieein X thou.
awh May 28, 2019 KAREN L. LITKOVITZ

United States Magistrate Judge
